Case 6:21-cv-00276-PGB-GJK Document1 Filed 02/09/21 Page 1 of 3 PagelD 1

In the United States Court of Federal Claims

f

 

 

 

 

 

oul Desk : The Hause of buds )
5 es BA THs" Ry AVM —
)
Plaintiff(s), ) Case No. RE LEO CUS
“ Judge (Br)
THE UNITED STATES, )
) 7 2
Defendant. ) S. &=
za, = =
aa J. _
COMPLAINT Oe m
den 2B oe

penalty of perjury that the facts are correct. If you need additional space, you may useigaothepblank
page.

=

If you intend to proceed without the prepayment of filing fees (in forma pauperis (IFP)), pursuant to
28 U.S.C. § 1915, you must file along with your complaint an application to proceed IFP

1. JURISDICTION. State the grounds for filing this case in the United States Court of Federal

Claims. The United States Court of Federal Claims has limited jurisdiction (see e.g., 28 U.S.C.
§§ 1491-1509),

The Around s Je Erling A rlls under TiTLE ISB USC.

SECTION 1346 (b) (I) avd wish fox @N in Bem preceed tinder
the Suits in Admiva ty Act umde Title 46 “PGE. SeBene
30907 (hb), The ynrebutted Commercial Attidawt Poitleny
G few, (with cle baa lt aud Covtiticate 64 Now 2?3Pow Se to
IVZLMINE TON SAVINGS FUN) SecLeETY FSP | AS OWNER
TUST Et Be THE WKESTPEnTIan CREPLT OPpPpORTUMITIFES
TRusp V-E AS SuBSTZTUTED PLATH TIFF fer
FARGO U8 HoLdInNé THC.
JMANG AHELCT + LEIDER

= .
[hey Ave im

WELLS
and J Aw o0FFICE OF MAXDEL ,
PA_and MYA M. HATCHETTE ESOurtee

Full Agreement of fhe Sax CRimes

Comm, t tel Suc A fis
Estote embezzle mend

Title JO USC Jet ibe (SZ, SE Curt IL Es
Frau) wader Tithk 16 US.6 Ser BIE. FeaAuos AND SwsHdels
UNDER Tle 18 USC, 134) Amo CeryRECT IN FRanE mEHT. LT am
Brine Bo suit? jo Aelmitael UHoee T4ITiE Oe use SE ct fo 2502
Case 6:21-cv-00276-PGB-GJK Document1 Filed 02/09/21 Page 2 of 3 PagelD 2

2. PARTIES
Plaintiff, Pau! David: “The heise ot Licks resides at (1249 GfaND Hees BlvD

 

 

 

(Street Address)
CLE? men T _ FLeeiny 3471) S0G-919- G43
(City, State, ZIP Code) (Telephone Number)

If more than one plaintiff, provide the same information for each plaintiff below.

 

 

 

RELATED CASES. Is this case directly related to any pending or previously filed cases in the
United States Court of Federal Claims? C Yes No

If yes, please list the case(s) below, including case number(s):

 

3. STATEMENT OF THE CLAIM. State as briefly as possible the facts of your case. Describe
how the United States is involved. You must state exactly what the United States did, or failed

to do, that has caused you to initiate this legal action. Be as specific as possible and use
additional paper as necessary.

The United States has Joken my Estate amd has @mbezzlkd st
The Uwikeé Stte has (ommited (apy right Im teinee ments
Secuwities God Fin aneral Tastumeuts Aaye been Ceated jri pry
NAME without my (onsént Ard Lmited Slotes has pro /e Hee
of Maeguis do io SO. /) l5e SEnoing mail fo me ana
Trying do do husiness im bod & house Gud his is Lrauds
Bussl “Seaciend [Bs the tea fray of ny LCUSEPS o- m4 Droperty
While Ne Clividerds pare hay feturneo te the Sour CE.
Tia is Sé€cunities 42 AK Z.

 

 

 

 

 
Case 6:21-cv-00276-PGB-GJK Document1 Filed 02/09/21 Page 3 of 3 PagelD 3

4. RELIEF. Briefly state exactly what you want the court to do for you.
The Reliet DT wesw is the Claim of ¥ 3), S60, 000, 60 and
Gill diwderds DAq out fron m4 ( asZePs The Lurds fo
eh J a
{@turen do +the ight Ful Owaer Paul Daucel Opals

 

 

I declare under penalty of perjury that the foregoing is true and correct.

 

 

t- / , ,
Signed this / day of Fabroge y 303 j
(day) (month) (year) -
if 3 Ws j yo 4 [
Gud Sled : [7Weus““ oF (wes

 

Signature of Plaintifi(s)
